DETAILED ACTION
	Claims 1-30 are pending and claims 1, 4, 11, 14, 21, and 24 elected for examination.  Claims 1 and 21 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3, 5-10, 12-13, 15-20, 22-23, and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/05/2021.  It should be noted that, claims 2-3, 5-10, 12-13, 15-20, 22-23, and 25-30 will be treated as cancelled when this application is in condition for allowance.
Applicant’s election without traverse of Species I (Claims 1, 4, 11, 14, 21, and 24) in the reply filed on 03/05/2021 is acknowledged.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 11, 14, 21, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-30 of copending Application No. 16/713,991 (herein after “APP-991”).  

Regarding claim 1, the APP-991 anticipates:
A computer-implemented system (APP-991, CLM. 1: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (APP-991, CLM. 1: a blockchain-
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module, wherein for each step of at least some of the plurality of steps (APP-991, CLM. 1: the trusted computing module to record… a value of the key-value pair, which comprises the time and the digital content): 
the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (APP-991, CLM. 1: generate a second unique ID based on the time that the step is performed. Noted that time-based ID is a verified time stamp) , and 
the trusted computing module is configured to record information about a corresponding step that is performed by the application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (APP-991, CLM. 1: invoke the trusted timing module to generate a time that the step is performed, generate a first unique identifier (ID) based on the time that the step is performed and digital content on the electronic form filled in by the user at the time, invoke the trusted computing module to record the first unique ID, the time, and the digital content on the blockchain in a form of a key-value pair, wherein a key of the key-value pair comprises the first unique ID, a value of the key-value pair comprises the time and the digital content).
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, 14, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 11, 14, 21, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-28 of copending Application No. 16/714,378 (hereinafter “APP-378”).  
Regarding claim 1, the APP-378 anticipates:
A computer-implemented system (APP-378, CLM. 1: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (APP-378, CLM. 1: a blockchain based service of process tool configured to perform a plurality of steps); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module (APP-378, CLM. 1: a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module), wherein for each step of at least some of the plurality of steps: 
the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (APP-378, CLM. 1: obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result), and 
the trusted computing module is configured to record information about a corresponding step that is performed by the application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (APP-378, CLM. 1: recording data associated with the corresponding step that is performed by the blockchain-based service of 
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, 14, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 11, 14, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,909,644 B2 (hereinafter “USPAT 644”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of recording steps performed by a blockchain-based application program.

Regarding claim 1, the USPAT 644 anticipates:
A computer-implemented system comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (USPAT 644, CLM. 1: a blockchain-based judgement execution tool configured to execute court ordered judgements); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module (USPAT 644, CLM. 1: a trusted service layer comprising a trusted 
the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (USPAT 644, CLM. 1: invoke the trusted timing module to generate a first verified time stamp representing a time when the court ordered judgement was received by the judgement execution tool, identify one or more assets associated with the debtor, collect, as a collected asset, at least a portion of the amount of debt from the one or more assets associated with the debtor, send the collected asset to the creditor, invoke the trusted timing module to generate a second verified time stamp representing a time when the collected asset was sent to the creditor, and invoke the trusted computing module to process blockchain data to add a record in the blockchain), and 
the trusted computing module is configured to record information about a corresponding step that is performed by the application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (USPAT 644, CLM. 1: collect, as a collected asset, at least a portion of the amount of debt from the one or more assets associated with the debtor, send the collected asset to the creditor, invoke the trusted timing module to generate a second verified time stamp representing a time when the collected asset was sent to the creditor, and invoke the trusted computing module to process blockchain data to add a record in the blockchain).
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, 14, and 24 of the present application, they recited the same limitations as those found in the reference application with variants, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 1, 4, 11, 14, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,783,597 B1 (hereinafter “USPAT 597”). 
 
Regarding claim 1, the USPAT 597 anticipates:
A computer-implemented system (USPAT 597, CLM. 9: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (USPAT 597, CLM. 9: a blockchain-based application for recording an order of a court); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module (USPAT 597, CLM. 9: the trusted computing module; a trusted timing module, a first verified time stamp representing a time the order is recorded on the blockchain), wherein for each step of at least some of the plurality of steps: 
the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (USPAT 597, CLM. 9: a first verified time stamp representing a time the order is recorded on the blockchain; a second verified time stamp representing a time the second request is received on the blockchain), and 
the trusted computing module is configured to record information about a corresponding step that is performed by the application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (USPAT 597, CLM. 9: determining, based on the trusted identity module, that the second account is associated with the creditor 
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, 14, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections
Claims 4, 14, and 21 are objected to because of the following informalities:  
Claims 4 and 14 each recite the limitation for "the blockchain based application program" deficiently, because this limitation is inconsistent with the hyphenated phrase “blockchain-based application program” in claim 1.  
Claim 21 recites a limitation “the trusted platform” in reference to “a blockchain-based trusted platform.”  This limitation should have been “the blockchain-based trusted platform” for formality reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 4, 11, 14, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1, 4, 21, and 24 each recite the limitation “the plurality of steps”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 14, and 24 each depend from a non-elect claim.  The Examiner suggests amending their dependencies so that claims 4, 14, and 24 depend from claims 1, 11, and 21, respectively.
Claim 4 recites limitations “the trusted execution environment,” “verified time stamp,” “the verified identity” lacking sufficient antecedent basis for these limitations in the claim.
Claim 14 recites limitations “the user,” “the seller,” “the placement of the order” lacking sufficient antecedent basis for these limitations in the claim.
Claim 21 recites “the step in a blockchain” in the recording step of the claim without sufficient antecedent basis for these limitations in the claim.
Claim 24 recites a limitation of “the TEE,” and “the plurality of steps of the service” lacking sufficient antecedent basis for these limitations in the claim.
Claims 4, 11, 14, and 24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from the rejected base claims 1 and 21, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 11, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20200082117 A1) in view of Avetisov (US 20200067907 A1; hereinafter “Avet”)

As per claim 1, Simmons teaches a computer-implemented system comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (Simmons, par. 0041: the platform 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module (Simmons, par. 0032-0033: a secure identity gateway; par. 0036 and 0041: the ledger 210; par. 0101: a given time period from an additional data generation module 1754. See also par. 0050: requests for user data may be processed by one or more programs in the TEE 320; par. 0056: programs for execution in the trusted platform 6060), wherein for each step of at least some of the plurality of steps: 
the trusted computing module is configured to record information about a corresponding step that is performed by the application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (Note that optional limitations are recited herein) (Simmons, par. 0045 and 0049-0050: to create a unique anonymized user insights data set based on the user data shared with the insights module 214. see par. 0004 and 0006 for user data including user identity data; see also par. 0050 and 0056 for TEE).
However, Simmons does not explicitly disclose the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module.  This aspect of the claim is identified as a further difference.
In a related art, Avet teaches:
the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (Note that optional limitations are recited herein) (Avet, par. 0167: the user proving verified of ownership of the new Net ID; par. 0184: verified identity of user is maintained by an authentication server and updated responsive to published transactions.) 
Simmons and Avet are analogous art, because they are in a similar field of endeavor in improving data storage in blockchain.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Simmons by Avet’s teaching for including a verified identity from the trusted identity module. For this combination, the motivation would have been to improve the increased level of security with verifiable of the user who performed transactions.

As per claim 4, the references as combined above teach the computer-implemented system of claim 3, wherein the blockchain based application program comprises a trusted component that is configured to be executed in the trusted execution environment and record the plurality of steps performed by the application program and the at least one of the verified time stamp, the verified identity, or the computation result associated with each step of the plurality of steps (Note that optional limitations are recited herein) (Avet, par. 0033: a trusted execution environment of a mobile device with signature using time stamp and verified credentials, such as a user's identity; see the Abstract and par. 0004).

As per claim 11, the references as combined above teach the computer-implemented system of claim 1, wherein the trusted computing module is configured to record information associated with a user in compliance with privacy laws (Avet, par. 0110: repository 165 for a variety of different reasons, such as compliance with relying party requirements, government regulations, or user privacy in general; par. 0010: The data store may comprise a plurality of user identity records established for respective users and a plurality of other records, like authentication records pertaining to authentication of users to their respective user identity records, records pertaining to federation of user accounts under their respective user identity records, records pertaining to user devices authorized to utilize a user identity record, and 

As per claim 21, Simmons teaches a computer-implemented method comprising: 
at a blockchain-based trusted platform, providing a service to a user in a plurality of steps (Simmons, par. 0032-0033: a secure identity gateway; par. 0036 and 0041: the ledger 210; par. 0101: a given time period from an additional data generation module 1754. See also par. 0050: requests for user data may be processed by one or more programs in the TEE 320; par. 0056: programs for execution in the trusted platform 606; to deploy the partner program into the user's secure user profile 612. That is, the partner program may be executed in a TEE of the secure user profile 612 behind a firewall 620): 
for each step of the plurality of steps: 
recording data associated with the service provided to the user and at least one of the verified time stamp, the references as combined above teach the verified identity, or the computation result associated with the step in a blockchain (Note that optional limitations are recited herein) (Simmons, par. 0045 and 0049-0050: to create a unique anonymized user insights data set based on the user data shared with the insights module 214. see par. 0004 and 0006 for user data including user identity data).
However, Simmons does not explicitly disclose the application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module.  This aspect of the claim is identified as a further difference.
In a related art, Avet teaches:
performing at least one of obtaining a verified time stamp from a trusted timing module of the trusted platform, obtaining a verified identity from a trusted identity module of the trusted (Note that optional limitations are recited herein) (Avet, par. 0167: the user proving verified of ownership of the new Net ID; par. 0184: verified identity of user is maintained by an authentication server and updated responsive to published transactions.) 
Simmons and Avet are analogous art, because they are in a similar field of endeavor in improving data storage in blockchain.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Simmons by Avet’s teaching for including a verified identity from the trusted identity module. For this combination, the motivation would have been to improve the increased level of security with verifiable of the user who performed transactions.

As per claim 24, the references as combined above teach the computer-implemented method of claim 23, comprising executing a trusted component associated with provisioning of the service in the TEE and recording the plurality of steps of the service provided to the user and the at least one of the verified time stamp, the verified identity, or the computation result associated with each step of the plurality of steps in the blockchain (Note that optional limitations are recited herein) (Simmons, par. 0045 and 0049-0050: to create a unique anonymized user insights data set based on the user data shared with the insights module 214. see par. 0004 and 0006 for user data including user identity data).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

wherein the blockchain based application program is configured to invoke the trusted computing module to update the blockchain to include data representing information shown to the user and each piece of information provided by the user to the seller after the user initiates a checkout process, an identity of the user, an identity of the seller, and a timing of the placement of the order”.  These elements, when in combination with the other limitations in the claim 1, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the references as combined above teach the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/11/2021